Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3-4, 7, 9, 11-13, 15-17, 19-21, drawn to an aqueous dispersion.
Group II, claims 24-36, drawn to a method.
Group III, claim 37, drawn to a method. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

(a) an aqueous carrier medium;
(b) pigment core particles;
(c) a dispersant; and
(d) a salt of at least one of a fatty acid or a substituted fatty acid, each nominal unit of said salt having a cation and a hydrophobic carbon chain having an anionic moiety associated therewith; said salt having at least one of the following structural features:
(i) a standard critical micelle concentration (CMC), at 25°C and at a pH of 7, is at most 500 millimoles/liter (mM/I);
(ii) a pH dependent CMC, at 25°C and at a pH of the aqueous dispersion, is at most 500 mM/l; said salt having at least one of the following additional structural features:
(I) a Griffin hydrophilic-lipophilic balance (G-HLB) number of at least 3.8;
(II) a Davies hydrophilic-lipophilic balance (D-HLB) number of at least 9.5;
wherein dispersant molecules of said dispersant surround, and are associated with, an outer surface of said pigment core particles to form a dispersant envelope;
wherein individual hydrophobic carbon chains of said salt are associated with said dispersant molecules in said dispersant envelope; the dispersant-laden particles being dispersed within said aqueous carrier medium;

Bower teaches flexographic links. 
Bower, abstract, teaches a flexographic printing composition which comprises a carrier-swellable particle composition, where the flexographic printing composition is an aqueous printing composition and the carrier is water. The use of surfactant in an amount of at least 0.5% by weight of the ink composition enhances printed density and/or reduces mottling in solid printed areas.
Bower, paragraph 15 of the PGPUB, teaches a flexographic printing composition comprising a functional component and a carrier characterised in that it further comprises a carrier-swellable polymer particulate material. 
Bower, paragraph 40 of the PGPUB, teaches the swellable particles preferably have a particle size defined by a mean diameter in the range 200 to 800 nm.
Bower, paragraph 62 of the PGPUB, teaches the inks comprising a functional material are preferably colorants can be dye-based or pigment-based.
Bower, paragraph 54 of the PGPUB, teaches it is preferable that the quantity of functional material, such as a colorant, namely pigment or dye, in an ink composition is from about 0.1 wt % to about 50 wt %. 
Bower, paragraph 66 of the PGPUB, teaches the dispersant is an optional ingredient used to pre pare the dispersed pigment concentrate. Dispersants which could be used in the present invention include sodium dodecyl sulfate. 
0.15 um or less.
A surfactant as taught by Bower reads on a dispersant as claimed. 
Sodium dodecyl sulfate as taught by Bower reads on a salt as claimed. 
Colorant particles as taught by Bower reads on pigment core particles as claimed. 
Sodium dodecyl sulfate as taught by Bower is the same salt as claimed and therefore it would be expected that the sodium dodecyl sulfate as taught by Bower would have the same structural features and additional structural features as claimed. 
The composition as taught by Bower is the same composition as claimed and therefore it would be expected that the composition as taught by Bower would have the dispersant molecules of said dispersant surround, and associated with, an outer surface of said pigment core particles to form a dispersant envelope;
wherein individual hydrophobic carbon chains of said salt are associated with said dispersant molecules in said dispersant envelope; the dispersant-laden particles being dispersed within said aqueous carrier medium as claimed. 





Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/Examiner, Art Unit 1732